Case 1:19-cv-21551-CMA Document 53 Entered on FLSD Docket 05/21/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NOS. 19-22011-CIV-ALTONAGA/Goodman
                                 19-21551-CIV-ALTONAGA/Goodman

  THE FISHING LINE LLC,

         Plaintiff,

  v.

  MOWI ASA, et al.,

        Defendants.
  ___________________________/

                               ORDER CONSOLIDATING CASES

         THIS CAUSE came before the Court sua sponte. On May 20, 2019, the Honorable Marcia

  G. Cooke entered an Order Transferring Case [ECF No. 5], transferring to the undersigned case

  number    19-22011-CIV,      as   a   case   related   to   the   case   number    19-21551-CIV.

  (See Order of Transfer). Good cause appears that consolidation of the above-styled cases is

  appropriate to avoid unnecessary duplication of judicial labor and effort. Accordingly, it is

         ORDERED AND ADJUDGED that the above-styled cases are consolidated as follows:

         1. The Clerk of the Court is instructed to CLOSE Case No. 19-22011-CIV-

             ALTONAGA/Goodman for administrative purposes only.

         2. All future filings in this case shall be made under Case No. 19-21551-CIV-

             ALTONAGA/Goodman.

         DONE AND ORDERED in Miami, Florida, this 21st day of May, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
